je. Gased:19-m)-01809-ADC Document 2 Filed 05/22/19 Page 1 of 4

LOGGED_______ RECEIVED 19-1 809 ADC

MAY 2 2 2019 AFFIDAVIT OF JEFFREY J. LILLY

AT BALTIMORE SA SKE ORCE OFFICER, FEDERAL BUREAU OF INVESTIGATION

u
CLERK, U.S. DISTRICT C
BY DISTRICT OF MARYLAND, oUTY

I, Jeffrey J. Lilly, being first duly sworn, hereby depose and state as follows:
Background and Experience

1. Your affiant, Task Force Officer (TFO) Jeffrey J. Lilley, is a duly sworn member
of the FBI, and have been since October 2015. Asa Task Force Officer, I am an officer of the
United States who is empowered by law to conduct investigations of and to make arrests for
offenses enumerated in Titles 18 and 21 of the United States Code.

2. I have been employed by the Baltimore Police Department since November 2004.
After completion of entrance level Basic Training, I was assigned to the Central District Patrol
Division, where I patrolled the Upton and Reservoir Hill communities. These neighborhoods are
notorious for narcotics and vice activity. While a patrol officer, I participated in the execution of
numerous search and seizure warrants and-made more than two hundred arrests for narcotics
violations.

3. Since 2013, I have held the rank of Detective in the BPD. Since becoming a
Detective, I have actively participated in investigations of criminal activity, including but not
limited to investigations of drug trafficking. During these investigations, I have participated in the
execution of search warrants and the seizure of evidence, including evidence related to drug
trafficking activities. I have also applied for and served as the affiant for search and seizure
warrants. These investigations have resulted in the arrest and conviction of numerous individuals
responsible for trafficking narcotics and committing violent crimes.

4. Since October 2015, I have also been an FBI TFO, and assigned to the operational

intelligence section of the Baltimore Safe Streets Task Force investigating violent criminal

Page I of 4
Case 1:19-mj-01809-ADC Document 2 Filed 05/22/19 Page 2 of 4
19-1809 ane
organizations. In that capacity, I have been involved in drug investigations, including Organized.
Crime Drug Enforcement Task Force (OCDETF) investigations involving the trafficking of
cocaine and heroin.

5. The facts set forth in this affidavit are based on your affiant’s own personal
knowledge, knowledge obtained from oral and written reports by other law enforcement officers,
physical surveillances, interviews, subpoenaed and public records, database checks, phone
analysis, and information gained through your affiant’s training and experience. Since this
affidavit is for a limited purpose, your affiant has not included every fact known about this
investigation. Your affiant sets forth only facts necessary to establish a foundation for the
requested criminal complaint. Dates and times are approximate.

Summary of the Investigation

 

6. On May 21, 2019, investigators received information that led them to conduct
surveillance on Jebriel ALI. Investigators believed Jebriel ALI was in possession of firearms and
as a result on May 21, 2019, FBI investigators notified Baltimore Police Department (BPD) that
ALI was proceeding towards the vicinity of Catherine Street and provided the BPD with a
description of the ALT and his vehicle, a 2016 Honda Accord (hereinafter, “SUBJECT
VEHICLE”) bearing Maryland license tag 26249CH.

7. Shortly thereafter, investigators along with the BPD observed the SUBJECT
VEHICLE in the vicinity of Catherine Street and Warwick Avenue, Baltimore, Maryland. On
May 21, 2019, at approximately 10:46 a.m., BPD attempted to conduct a traffic stop on ALI in the
SUBJECT VEHICLE in the vicinity of McCurley Street and Old Frederick Road in Baltimore,
Maryland. ALI did not stop when approached by the BPD and fled from the SUBJECT VEHICLE

in the 200 Block of McCurley Street, where he was apprehended in the vicinity of the Sarah M.

Page 2 of 4
Case 1:19-mj-01809-ADC Document 2 Filed 05/22/19 Page 3 of 4
| 19-1809 apc
Roach Elementary School. While securing the SUBJECT VEHICLE after ALI’s arrest, BPD
officers and investigators observed a pisto! with an extended magazine in the map pocket in the
passenger seat of the SUBJECT VEHICLE. The weapon’s position placed within easy reach of a
person in the driver seat of the vehicle. ALI was the sole occupant of the SUBJECT VEHICLE
prior to bailing out of the car.

8. Officers recovered the gun, a Glock Model 22, .40 caliber, loaded with 28
rounds and one in the chamber. The serial number was ABKH577. °

4. At the time of his possession of the firearm, the Defendant, JEBRIEL ALI, had
been previously convicted of a crime punishable by imprisonment for a term exceeding one year
and his civil rights related to the possession of a firearm had not been restored.

5. A check of the Glock Model 22, .40 caliber, revealed that the firearm was not
manufactured in the state of Maryland and thus traveled in interstate and/or foreign commerce
prior to its recovery in Maryland. Although the weapon has not yet been examined by a firearms
examiner, your Affiant believes based on his training and observations that the weapon appears to
be capable of expelling a projectile by the action of an explosive, or is designed or may be readily

converted to do so, or contains the frame or receiver of such a weapon.

Conclusion
Therefore, based on the facts set forth above, your affiant believes there is probable cause
to believe that the defendant JEBRIEL ALI possessed a firearm, while being a prohibited person,

on May 21, 2019, in the District of Maryland, in violation of 18 U.S.C. § 922 (g).

Page 3 of 4
Case 1:19-mj-01809-ADC Document 2 Filed 05/22/19 Page 4 of 4

19-1809 apc

I, Jeffrey J. Lilly, affirm under penalties of perjury that the facts and circumstances recounted in

the foregoing affidavit are true and accurate to the best of my knowledge.

 

Jeftyé¢ 4. Lity
Task Force Officer

Federal Bureau 4 Investigation
Sworn to before me and subscribed in my presence this of May, 2019.

Honorable A. G ox,

United States Magistrate Judge

Page 4 of 4
